Citation Nr: 0918087	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-12 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
psychiatric disability, described as post-traumatic stress 
disorder (PTSD) with major depressive disorder, currently 
rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the Montgomery, 
Alabama Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO continued 
a 50 percent disability rating for psychiatric disability, 
and denied a TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board will remand this case to obtain additional evidence 
relevant to the Veteran's claims for a higher rating for PTSD 
with depressive disorder and for a TDIU.  The most recent VA 
mental health examination of the Veteran was performed in 
October 2003.  The Veteran also had a VA general medical 
examination in January 2005.  In March 2009, the Veteran had 
a Travel Board hearing at the RO before the undersigned 
Veterans Law Judge.  He indicated that his PTSD and 
depressive disorder cause him sleep disturbance, nightmares, 
problems with anger, and difficulty getting along with 
people.  He reported that he lived by himself in a rural 
area, far from other people.

In addition to his psychiatric disability, the Veteran has 
several other service-connected disabilities.  Residuals of 
prostate cancer and a prostatectomy include voiding 
dysfunction requiring the wearing of absorbent materials.  
That disability is rated 40 percent disabling.  The Veteran 
reports that his lumbar spine disability limits how long he 
can stand.  That disability is rated at 20 percent.  The 
Veteran reports that he has great difficulty hearing.  He has 
hearing loss rated at 20 percent, and tinnitus rated at 10 
percent.  He also has noncompensably rated disabilities from 
a shell fragment wound of the scalp, organic impotence, and a 
scar from prostatectomy surgery.

The Veteran reports that in 2004 he took early retirement 
from his employment with the United States Postal Service.  
He states that he retired early because of his problems with 
anger and difficulty getting along with people, related to 
his psychiatric disability, and because of his back 
disability, which limits his capacity for physical activity 
and too frequently caused him to miss work.

The Board will remand the case for a new VA psychiatric 
examination, to determine the current manifestations of the 
Veteran's psychiatric disability, and the effects of that 
disability on his potential to hold employment.  The 
examining psychiatrist should review the Veteran's claims 
file, and provide an opinion as to whether the combined 
effects of the Veteran's service connected disabilities, 
including his psychiatric disability, urinary incontinence, 
low back disability, and hearing impairment, make the Veteran 
unable to secure or follow a substantially gainful 
occupation.  Friscia v. Brown, 7 Vet. App. 294 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to address the 
current manifestations and severity of 
the Veteran's service-connected PTSD with 
major depressive disorder, and the 
effects of the Veteran's service-
connected psychiatric and physical 
disabilities on his capacity to hold 
employment.  Provide the examiner with 
the Veteran's claims file for review.  

After examining the Veteran and reviewing 
the claims file, the examiner should do 
the following:  

(a)  Describe the current manifestations 
and effects of the Veteran's psychiatric 
disorders, and the extent of occupational 
and social impairment due to those 
disorders.  

(b)  The examiner should then provide an 
opinion on whether the Veteran's service-
connected disabilities alone (psychiatric 
disability, urinary incontinence, low 
back disability, and hearing impairment), 
without regard to his age or the effects 
of any non-service-connected 
disabilities, are severe enough as a 
whole to preclude him from obtaining and 
maintaining any form of gainful 
employment consistent with his education 
and occupational experience.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the Veteran's claims can be 
granted.  If any claim remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




